Filed 10/7/15 P. v. Daniels CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A138261
v.
CURTIS RAY DANIELS,                                                  (Mendocino County
                                                                     Super. Ct. No. CR1220985)
         Defendant and Appellant.


         Appellant, Curtis Ray Daniels, entered no contest pleas to possession of a
controlled substance (Health & Saf. Code, § 11377), committing the offense while on bail
(Pen. Code, § 1320.5), and being armed with a firearm (Pen. Code, § 12022.1). He
received an aggregate term of four years.
         Appellant has filed an opening brief raising no issues and asking the court to
conduct an independent review of the record pursuant to People v. Wende (1979) 25
Cal. 3d 436. We have undertaken the requested review and conclude that there are no
arguable issues.
         Appellant was represented throughout the proceedings by counsel. Counsel
advised Appellant of his right to file a supplemental brief. His no contest plea was
validly entered after advisement of rights and consequences. The plea was validly
entered. pursuant to a negotiated disposition, and appellant received the bargained for
sentence, and stipulated that there was a factual basis for the pleas. There was no
sentencing error and no abuse of discretion.
         The judgment is affirmed.


                                                             1
                                _________________________
                                REARDON, J.


We concur:


_________________________
RUVOLO, P. J.


_________________________
RIVERA, J.




                            2
People v. Daniels A138261




                            3